Notice of Pre-AIA  or AIA  Status
Notice of Allowability
1.    This notice of allowance is responsive to the amendments and arguments filed by Applicant on 6/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s arguments are persuasive as to the allowable features of the claims and for the reasons presented below, all previous rejections and arguments are considered moot.  

Allowable Subject Matter
2.    Claims 1-6, 8-14 and 16-26 are allowed. Claims 7 and 15 are cancelled. 
3. The following is an examiner’s statement of reasons for allowance.
Claims 1, 9 and 17
Applicant’s argument to Hwang, Jing, Iakobashvilli, Degross and Baluja are persuasive. Specifically, where applicant argues that Hwang does not determine a “properly spelled” word is a misspelling of a word in the first application rather as applicant argues Hwang’s references are to the dictionaries within. Moreover, Jing does not teach replacing the properly spelled word with a different spelling based on a determination that said properly spelled word in context in the second application, rather as applicant argues the replacement is in the first application not the second.  With respect to newly cited prior art of Allen et al. Allen shows a process of determining whether a properly spelled word has a different suggested contextual meaning or an anaphora. However, Allen does not suggest first deriving the context from a selection in a different application than the suggestion is being presented in.  Thus for all these reasons claims 1, 9 and 17 are allowed over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached on M-f 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179